                     LAW OFFICES OF LORI COHEN, ESQ.
                                  A Professional Corporation




VIA ECF
                            MEMO ENDORSED
Hon. Katherine P. Failla                                  15 November 2019
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007


                                     Re: United States v. Steven Brown
                                         15 CR 608 (KPF)

Dear Judge Failla:

      I represent Mr. Brown in the matter set forth above. This case is currently
scheduled for sentencing on December 4th at 3:30pm. I write to request the Court
change the date of the sentencing proceeding to February 10, 2020 at 3:30pm.

       In an effort to provide the Court with a full understanding of Mr. Brown, I have
subpoenaed certain materials. I have received most, but not all of those materials.
Hence, I would like to adjourn the sentencing in order to provide additional time to
receive the information. I have consulted with the Government and they have no
objection to this request.

      Therefore, I would request that that the Court adjourn Mr. Brown’s sentencing to
February 10, 2020 at 3pm.

      Thank you for your time and consideration.


                                                          Yours sincerely,


                                                          Lori Cohen



cc: Jessica Lonergan, Maurene Comey, AUSAs



        455 Inlet Lane, Greenport, New York, 11944   917.887.7952.     locohen@aol.com
Application GRANTED. The sentencing originally scheduled for December 4,
2019, is hereby ADJOURNED to February 10, 2020, at 3:30 p.m.

Dated:   November 15, 2019           SO ORDERED.
         New York, New York




                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
